       Case 1:13-cr-00098-SPW Document 175 Filed 08/04/21 Page 1 of 21




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTiaCT OF MONTANA
                            BILLINGS DIVISION



 UNITED STATES OF AMERICA,                     Cause No. CR 13-098-BLG-SPW
                                                         CV 19-105-BLG-SPW
             Plaintiff/Respondent,

       vs.                                    ORDER DENYING § 2255 MOTION
                                               and GRANTING CERTIFICATE
 MACK EDWARD HARPUS,                                OF APPEALABILITY


             Defendant/Movant.



      This case comes before the Court on Defendant/Movant Mack Edward

Harris's motion to vacate, set aside, or correct his sentence, pursuant to 28 U.S.C.

§ 2255. Harris is a federal prisoner proceeding pro se.

      Represented by appointed counsel, Harris filed an amended motion on June

29, 2020. The United States has filed an answer and Harris a reply.

                                  I. Background

      On October 18, 2013, a grand jury indicted Harris on one count of

possessing a firearm after having been convicted of a felony(Count 1, citing 18

                                          1
Case 1:13-cr-00098-SPW Document 175 Filed 08/04/21 Page 2 of 21
Case 1:13-cr-00098-SPW Document 175 Filed 08/04/21 Page 3 of 21
Case 1:13-cr-00098-SPW Document 175 Filed 08/04/21 Page 4 of 21
Case 1:13-cr-00098-SPW Document 175 Filed 08/04/21 Page 5 of 21
Case 1:13-cr-00098-SPW Document 175 Filed 08/04/21 Page 6 of 21
Case 1:13-cr-00098-SPW Document 175 Filed 08/04/21 Page 7 of 21
Case 1:13-cr-00098-SPW Document 175 Filed 08/04/21 Page 8 of 21
Case 1:13-cr-00098-SPW Document 175 Filed 08/04/21 Page 9 of 21
Case 1:13-cr-00098-SPW Document 175 Filed 08/04/21 Page 10 of 21
Case 1:13-cr-00098-SPW Document 175 Filed 08/04/21 Page 11 of 21
Case 1:13-cr-00098-SPW Document 175 Filed 08/04/21 Page 12 of 21
Case 1:13-cr-00098-SPW Document 175 Filed 08/04/21 Page 13 of 21
Case 1:13-cr-00098-SPW Document 175 Filed 08/04/21 Page 14 of 21
Case 1:13-cr-00098-SPW Document 175 Filed 08/04/21 Page 15 of 21
Case 1:13-cr-00098-SPW Document 175 Filed 08/04/21 Page 16 of 21
Case 1:13-cr-00098-SPW Document 175 Filed 08/04/21 Page 17 of 21
Case 1:13-cr-00098-SPW Document 175 Filed 08/04/21 Page 18 of 21
Case 1:13-cr-00098-SPW Document 175 Filed 08/04/21 Page 19 of 21
Case 1:13-cr-00098-SPW Document 175 Filed 08/04/21 Page 20 of 21
Case 1:13-cr-00098-SPW Document 175 Filed 08/04/21 Page 21 of 21
